Vanguard Florida Long-Term Tax-Exempt Fund Supplement to the Prospectus and Summary Prospectus Dated March 29, 2011 The Board of Trustees of Vanguard Florida Long-Term Tax-Exempt Fund approved a change to the Funds primary investment strategies that will allow the Fund to invest up to 50% of its assets in non-Florida municipal bonds. The Board approved the change because there is no longer a tax benefit associated with owning only Florida municipal bonds since the elimination of the Florida Intangible Property Tax. The Fund will begin to hold a more broadly diversified portfolio of municipal bonds. Changes to the portfolio will be made in the normal course of business. The Fund will continue to invest a majority of its assets in municipal bonds of Florida issuers and at least 80% of the Funds assets will be invested in securities whose income is exempt from federal and Florida taxes, if any. The Funds Investment Objective will remain unchanged. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 18 052011
